J-S79028-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                          Appellee

                     v.

HENRY GLEN ROBINSON

                          Appellant                  No. 927 EDA 2014


                  Appeal from the PCRA Order March 12, 2014
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0001101-1981
                            CP-39-CR-0001102-1981

BEFORE: ALLEN, OLSON and STRASSBURGER,* JJ.

MEMORANDUM BY OLSON, J.:                         FILED JANUARY 21, 2015

        Appellant, Henry Glen Robinson, appeals pro se from the order entered

on March 12, 2014 dismissing his fourth petition for relief filed under the

Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        This Court has previously outlined the factual background and

procedural history of this case as follows:

        Appellant was arrested on May 30, 1981, for his involvement in
        the armed robbery and murder of Perry Minich. On February 26,
        1982, Appellant pled guilty to criminal homicide[1] and nolo
        contendere to robbery.2     Appellant was sentenced to life
        imprisonment on September 15, 1983. On direct appeal, this
        Court affirmed Appellant’s judgment of sentence, and the
        Pennsylvania Supreme Court denied Appellant’s petition for
        allowance of appeal. Commonwealth v. Robinson, 488 A.2d


1
    18 Pa.C.S.A. § 2501(a).
2
    18 Pa.C.S.A. §[ 3701(a)(1)].


* Retired Senior Judge assigned to the Superior Court.
J-S79028-14


      1167 (Pa. Super. 1984) (unpublished memorandum), appeal
      denied, 107 E.D. Alloc. Dkt. 85 (Pa. 1985).

      On May 8, 1997, Appellant filed his first PCRA petition, and
      subsequently in 2010, Appellant filed his second PCRA petition.
      Appellant was not afforded relief on either petition.      See
      Commonwealth v. Robinson, 2433 PHL 1997 (Pa. Super.
      19[9]8) [(unpublished memorandum)], and Commonwealth v.
      Robinson, 31 A.3d 742 (Pa. Super. 2011) [(unpublished
      memorandum)], appeal denied, 34 A.3d 829 (Pa. 2011).

      Appellant filed [his third PCRA petition] on July 23, 2012. In said
      petition, Appellant asserted a newly recognized Constitutional
      right pursuant to Miller v. Alabama, 132 S. Ct. 2455 (2012).

Commonwealth v. Robinson, 93 A.3d 503 (Pa. Super. 2013) (unpublished

memorandum) (certain footnotes omitted), at 1-2. Appellant was ultimately

denied relief with respect to his third PCRA petition. See generally id.

      Appellant filed a petition for writ of habeas corpus on January 16,

2014. In his petition, Appellant alleged that his sentence was illegal. The

PCRA court treated Appellant’s habeas corpus petition as a PCRA petition

and issued notice of its intent to dismiss the petition pursuant to

Pennsylvania Rule of Criminal Procedure 907.      On February 20, 2014, the

PCRA court dismissed Appellant’s petition as time-barred. This timely appeal

followed.3

      Appellant presents three issues for our review:

3
  On March 27, 2014, the PCRA court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b). On April 14, 2014, Appellant filed his concise statement.
On April 15, 2014, the PCRA court issued a statement in lieu of a Rule
1925(a) opinion. Appellant’s first and second issues were included in his
concise statement while his third issue addresses the sufficiency of the PCRA
court’s Rule 1925(a) opinion.


                                     -2-
J-S79028-14


      1. Did the [PCRA] court err as a matter of constitutional law by
         construing [Appellant]’s common law habeas corpus petition
         as an untimely, serial PCRA petition based upon an
         unconstitutional statute, 42 Pa.C.S.[A.] § 9542, that was
         enacted in violation of the prohibitory language contained in
         Article I, § 14 and Article I, § 25 of the Pennsylvania
         Constitution?

      2. Did the [PCRA] court err as a matter of constitutional law by
         dismissing [Appellant]’s common law habeas corpus petition
         by applying 42 Pa.C.S.[A.] § 9545(b) in an unconstitutional
         manner, thereby depriving him of his inherent right to seek
         habeas corpus relief pursuant to Article I, § 14 of the
         Pennsylvania Constitution which cannot be suspended,
         limited[,] or altered except as the Constitution adopted by the
         people provides?

      3. Did the [PCRA] court err as a matter of law when it failed to
         include and substantively address the constitutional claims
         raised by [Appellant] in his Rule 1925(b) statement in its Rule
         1925(a) opinion?

Appellant’s Brief at 4-5.

      On appeal, Appellant concedes that his petition is patently untimely

and that his petition does not satisfy any of the statutory exceptions to the

PCRA’s timeliness requirement. Courts lack jurisdiction over untimely PCRA

petitions that do not satisfy a timeliness exception. See Commonwealth v.

Callahan, 101 A.3d 118, 121–122 (Pa. Super. 2014) (citations omitted).

Appellant argues, however, that the PCRA is unconstitutional in two

respects. First, he contends that the PCRA’s subsuming of the common law

writ of habeas corpus violates Article I, §§ 14 and 25 of the Pennsylvania

Constitution. Second, he contends that the PCRA’s timeliness requirement is

unconstitutional because it denies him the ability to seek post-conviction



                                    -3-
J-S79028-14


relief. “As the constitutionality of a statute presents a pure question of law,

our standard of review is de novo and our scope of review is plenary.”

Commonwealth v. Lawrence, 99 A.3d 116, 118 (Pa. Super. 2014)

(citation omitted).

      Our Supreme Court rejected the same claims advanced by Appellant

relating to the constitutionality of the PCRA.       In Commonwealth v.

Peterkin, 722 A.2d 638, 641 (Pa. 1998), our Supreme Court held that the

PCRA did not violate the Pennsylvania Constitution’s prohibition against the

suspension of the writ of habeas corpus. Furthermore, our Supreme Court

held that the PCRA’s one year time-bar was a reasonable restriction on the

right to seek habeas corpus relief. Id. at 642. Appellant argues throughout

his brief that Peterkin was incorrectly decided.    It is axiomatic, however,

that this Court is bound by our Supreme Court’s decisions. See Strausser

Enters., Inc. v. Segal & Morel, Inc., 89 A.3d 292, 300 (Pa. Super. 2014)

(citation omitted). Accordingly, we conclude that Appellant’s two challenges

to the constitutionality of the PCRA are without merit.

      The PCRA court correctly treated Appellant’s petition as seeking relief

under the PCRA.       See Commonwealth v. Eller, 807 A.2d 838, 842–843

(Pa. 2002) (All claims cognizable under the PCRA, such as Appellant’s, must

be brought under the PCRA and not through habeas corpus proceedings.).

As Appellant’s petition was patently untimely, and he failed to satisfy any of

the statutory exceptions to the PCRA’s timeliness requirement, the PCRA



                                     -4-
J-S79028-14


court properly dismissed the petition without addressing the merits of the

constitutional issues raised by Appellant.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/21/2015




                                     -5-